United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3254
                      ___________________________

                                 LaRonda Phox

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                       Virtuoso Sourcing Group, LLC

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: June 25, 2018
                             Filed: July 2, 2018
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       LaRonda Phox appeals after the district court1 entered an order imposing
restrictions on future filings, and entered an order dismissing her complaint without
prejudice under Federal Rule of Civil Procedure 12(b)(6).

       We conclude that the district court did not err in dismissing Phox’s complaint.
See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (reviewing
Fed. R. Civ. P. 12(b)(6) dismissal de novo); see also Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (requiring plaintiff’s complaint to contain sufficient factual matter to state
a claim to relief that is plausible on its face); Dunham v. Portfolio Recovery Assocs.,
LLC, 663 F.3d 997, 1001 (8th Cir. 2011) (discussing Fair Debt Collection Practices
Act); Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008)
(discussing Fair Credit Reporting Act).

       Given Phox’s history of filing frivolous lawsuits, we also find no abuse of
discretion in the district court’s imposition of the filing restrictions. See In re Tyler,
839 F.2d 1290, 1290-95 (8th Cir. 1988) (per curiam) (noting that courts have
discretion to place reasonable restrictions on litigant who abuses judicial process); see
also Peck v. Hoff, 660 F.2d 371, 374 (8th Cir. 1981) (per curiam) (reviewing filing
restriction for abuse of discretion).

      Accordingly, we affirm the order dismissing Phox’s complaint, and we affirm
the order imposing filing restrictions.
                       ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                           -2-